Title: From George Washington to William Shippen, Jr., 19 October 1779
From: Washington, George
To: Shippen, William Jr.


        
          Sir
          Head Quarters West-point 19th Octbr 1779.
        
        General Scott writes me by the last post that he is in the utmost distress for Regimental Surgeons. There is an absolute and immediate necessity for appointments to the regiments which march to the Southward. King he has heard nothing of. You will be pleased to order two surgeons and their mates to join him with all expedition at Petersburg in Virginia—where they will receive his instructions. Should there be any subject to your orders in Virginia or to be obtained by your assistants, it will be nearer Genl Scott, and serve the purpose as well as if they were to go from Philadelphia.
        I have received your letter of the 7th instant, inclosing the General Hospital return. I am Sir &.
      